

115 S2897 IS: To amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance percentage for Medicaid personal care services furnished without an electronic visit verification system.
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2897IN THE SENATE OF THE UNITED STATESMay 22, 2018Ms. Murkowski (for herself, Mr. Brown, Mrs. Feinstein, Mrs. Murray, Mr. Sullivan, Ms. Klobuchar, Ms. Smith, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance
			 percentage for Medicaid personal care services furnished without an
			 electronic visit verification system.1.Delay in reduction of FMAP for Medicaid personal care services furnished without an electronic
 visit verification system(a)In generalSection 1903(l) of the Social Security Act (42 U.S.C. 1396b(l)) is amended—(1)in paragraph (1)—(A)by striking January 1, 2019 and inserting January 1, 2020; and(B)in subparagraph (A)(i), by striking 2019 and; and(2)in paragraph (4)(A)(i), by striking calendar quarters in 2019 and inserting calendar quarters in 2020.(b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue, using formal rulemaking procedures including notice and an opportunity for an agency hearing on the record in accordance with section 556 of title 5, United States Code, regulations relating to the requirement under section 1903(l) of the Social Security Act (42 U.S.C. 1396b(l)) that States establish electronic visit verification for personal care services or home health services requiring an in-home visit by a provider that are provided under a State Medicaid plan or a waiver of such plan.